DETAILED RESTRICTION ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Restriction Requirement
01.	This Office Action includes:
(1) a requirement to elect between GROUPs of inventions, related as disclosed but distinct as claimed, and
(2) a requirement to elect between distinct species. 
A Reply to this Action will be NON-RESPONSIVE if it fails to include:
(1) an election of a specific GROUP of related inventions, and
(2) an election of a specific Species. 
02.	Applicants are required under 35 U.S.C. § 121 to elect, for prosecution on the merits, one of the following GROUPs of, related as disclosed but distinct as claimed, inventions:
GROUP I.	Product claims 1-19, classified in class 257 (claims directed to integrated circuit, but not reciting anything about effect of "detecting, by a processor, a Note the requirement to restrict between species if this GROUP is elected. 
GROUP II.	Method/Process claim 20, classified 438 (claim reciting a method for generating a layout, including "detecting, by a processor, a portion … ," but not reciting anything about forming/growing/manufacturing a physical structure). Note the requirement to restrict between species if this GROUP is elected. 
Inventions of GROUPs I and II are related as a product made and a method/process for making a product (if "layout" is a product). See M.P.E.P. § 806.05(f). 
In the case of a product made and a method/process for making a product, the so related inventions are "distinct" if one of the following can be shown: (1) that the method/process as claimed can be used to make another and materially different product, or (2) that the product as claimed can be made by another and materially different method/process. See M.P.E.P. § 806.05(f).
In the instant case, inventions of GROUPs I and II are "distinct" from each other because inventions of GROUP I (the product, as claimed) can be made by a process not requiring "detecting, by the processor, a portion of the layout pattern for the area of the integrated circuit violating a placement rule associated with the first metal rails; determining, by the processor, a replacement pattern for the portion of the layout pattern; and replacing, by the processor, the portion of the layout pattern with the determined replacement pattern," which is a method/process materially different from that of inventions of GROUP II (the method/process for making a product, as claimed), which requires "detecting, by the processor, a portion of the layout pattern for the area of the integrated circuit 
Furthermore, these GROUPS are not obvious variants of each other based on the current record. See, for example, § 809.02 (a).
The first prong of the test, therefore, is satisfied.
In the instant case, moreover, searching for the inventions of GROUPs I and II, together, is "a serious burden" because, as shown by their different classifications, the inventions of the different GROUPs have acquired separate statuses in the art. Additionally, searching for the inventions of GROUPs I and II, together, is "a serious burden" because it would require searching different classes/subclasses or electronic resources, and employing different search queries. See M.P.E.P. § 808.02, describing the showing of prima facie "serious burden on … examin[ation]." Furthermore, the inventions of the different GROUPs are likely to raise different non-prior art issues under 35 U.S.C. § 101 or 35 U.S.C. § 112(a), or both. 
The second prong of the test, therefore, is also satisfied.
Accordingly, restricting inventions of GROUPs I and II from each other is proper. 
03.	A Reply to this Action will be INCOMPLETE (see, e.g., 37 CFR 1.143), AND THUS WOULD BE NON-RESPONSIVE, if it fails to:
1.	elect one, and only one, GROUP of: I and II for prosecution on the merits (see, e.g., 37 CFR 1.143); AND
2.	identify ALL reply including (amended AND non-amended AND added/new) claims reading on the elected GROUP (see, e.g., M.P.E.P. § 809.02(a)). 
The elected GROUP, above, and the elected Species, below, should correspond. Failure to do so will result in an Office Action holding the Reply to be non-responsive.
For every claim added with a reply subsequent to the electing reply, Applicants should indicate whether the added claim belongs to the elected GROUP. See, for example, M.P.E.P. § 809.02(a).
The election may be made with or without traverse. To preserve a right to petition under 37 CFR 1.144, Applicants must elect with traverse. See, for example, M.P.E.P. § 818.01(c). To be a timely, a traversal must be presented at the time of election. Failing to timely traverse loses the right to petition under 37 CFR 1.144. 
If the traversal to the Restriction Requirement does not distinctly and specifically point out supposed errors in the requirement, the election shall be treated as an election without traverse. See, for example, M.P.E.P § 818.01(a).
Should Applicants traverse on the ground that the inventions of the GROUPs are not "distinct," Applicants must provide reasons in support thereof. Applicants must identify evidence now of record, or submit evidence, showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by Applicants, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a 35 U.S.C. §103 rejection of the invention(s) of the other GROUP(s). 
A reply arguing all claims are allowable, or the Restriction Requirement is in error, is non-responsive (and maybe considered intentionally non-responsive) UNLESS accompanied by an election. See, for example, M.P.E.P §§ 808.01(a) and 818.01(b).
To comply with 37 CFR 1.48(b), Applicants must amend the inventorship if any claim is cancelled and the cancellation results in one or more of the then named inventors to cease being an inventor of at least one claim remaining in the application. Amending inventorship must be accompanied by a request under 37 CFR 1.48(b) and include the fee required under 37 CFR 1.17(i).
04.	Applicants have been required to elect between product and method/process claims.
Where claims directed to the product are elected, and the product claims are subsequently found allowable, withdrawn method/process claims that depend from, or otherwise require all the limitations of, the allowable product claim will be considered for rejoinder.
All claims directed to a nonelected method/process GROUPS must require all the limitations of an allowable product claim for that method/process GROUP to be rejoined. Withdrawn method/process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See M.P.E.P. § 821.04(b).
To retain the right to rejoinder, therefore, method/process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined method/process claims will be withdrawn, and the rejoined method/process claims will be fully examined for patentability in accordance with 37 CFR 1.104. 
Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and method/process claims may, and will, be maintained.
The prohibition against double patenting rejections of 35 U.S.C. § 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See M.P.E.P. § 804.01.
05.	In addition to electing between Groups of related inventions, described above, Applicants are required under 35 U.S.C. § 121 to elect one of the following distinct species for prosecution on the merits: A1B1C1D1E1, A1B1C1D1E2, A1B1C1D1E3, A1B1C1D1E4, A1B1C1D2E1, A1B1C1D2E2, A1B1C1D2E3, …, A2B2C3D4E3, and A2B2C3D4E4, wherein:
Species A1:	An embodiment described with respect to FIG. 1A. 
Species A2:	An embodiment described with respect to FIG. 1B. 
Species B1:	An embodiment described with respect to FIG. 2A. 
Species B2:	An embodiment described with respect to FIG. 2B. 
Species C1:	An embodiment described with respect to FIG. 3A. 
Species C2:	An embodiment described with respect to FIG. 3B. 
Species C3:	An embodiment described with respect to FIG. 3C. 
Species D1:	An embodiment described with respect to FIG. 4A. 
Species D2:	An embodiment described with respect to FIG. 4B. 
Species D3:	An embodiment described with respect to FIG. 4C. 

Species E1:	An embodiment described with respect to FIG. 6A. 
Species E2:	An embodiment described with respect to FIG. 6B. 
Species E3:	An embodiment described with respect to FIG. 6C. 
Species E4:	An embodiment described with respect to FIG. 6D.
For examination purposes, restricting Species A1B1C1D1E1, A1B1C1D1E2, A1B1C1D1E3, A1B1C1D1E4, A1B1C1D2E1, A1B1C1D2E2, A1B1C1D2E3, …, A2B2C3D4E3, and A2B2C3D4E4, from each other, is proper because: (1) these Species are "independent" or "distinct" for the reasons given below; and (2) "[t]here would be a serious burden on … examin[ation] if restriction is not required." See, M.P.E.P. § 803I; see M.P.E.P. § 808, stating that a proper restriction requirement must satisfy both prongs. 
In the instant case, these Species are "distinct" because they have mutually exclusive characteristics (as shown in the figures showing the identified embodiments and their corresponding explanations in the detailed description). See, for example, M.P.E.P. § 806.04(f) stating that "a requirement for restriction to a single species[, between "two or more species,"] may be proper if the species are mutually exclusive. Claims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first." (Bolding in the M.P.E.P.; underlined herein for emphasis.) 
Furthermore, these Species are not obvious variants of each other based on the current record. See, for example, M.P.E.P. § 809.02 (a).
The first prong of the test, therefore, is satisfied.
Additionally, in the instant case, "[t]here would be a serious burden on … examin[ation] if restriction is not required" because searching for the mutually exclusive characteristics of these Species requires using different queries to search for prior art references directed to the mutually exclusive characteristics/features of these Species. See M.P.E.P. § 808.02, describing the showing of prima facie "serious burden on … examin[ation]," and noting that "employing different search queries" is one way to show "[a] different field of search," which shows "serious burden on … examin[ation]"). And the prior art applicable to one Species would not likely be applicable to other Species. See, for example, M.P.E.P. § 808.02. Furthermore, these distinct Species are likely to raise different non-prior art issues under 35 U.S.C. § 101 or 35 U.S.C. § 112(a), or both. 
The second prong of the test, therefore, is also satisfied.
Accordingly, restricting Species A1B1C1D1E1, A1B1C1D1E2, A1B1C1D1E3, A1B1C1D1E4, A1B1C1D2E1, A1B1C1D2E2, A1B1C1D2E3, …, A2B2C3D4E3, and A2B2C3D4E4, from each other, is proper. 
06.	A Reply to this Action will be INCOMPLETE (see, e.g., 37 CFR 1.143), AND THUS WOULD BE NON-RESPONSIVE, if it fails to:
1.	elect one, and only one, Species of: A1B1C1D1E1, A1B1C1D1E2, A1B1C1D1E3, A1B1C1D1E4, A1B1C1D2E1, A1B1C1D2E2, A1B1C1D2E3, …, A2B2C3D4E3, and A2B2C3D4E4 for prosecution on the merits (see, e.g., 37 CFR 1.143);
2.	identify ALL reply including (amended AND non-amended AND added/new) claims generically reading on BOTH the elected Species AND on a non-elected Species (see, e.g., M.P.E.P. § 809.02(a)); AND 
3.	identify ALL reply including (amended AND non-amended AND added/new) claims added claims specifically reading ONLY on the elected Species (see, e.g., M.P.E.P. § 809.02(a)).
The elected SPECIES, above, and the elected GROUP, above, should correspond. Failure to do so will result in an Office Action holding the Reply to be non-responsive. 
For every claim added with a reply subsequent to the electing reply, Applicants should indicate: (1) whether the added claim generically reads on BOTH the elected Species AND on a non-elected Species; OR (2) whether the added claim specifically reads ONLY on the elected Species. See, for example, M.P.E.P. § 809.02(a).
The election may be made with or without traverse. To preserve a right to petition under 37 CFR 1.144, Applicants must elect with traverse. See, for example, M.P.E.P. § 818.01(c). To be timely, a traversal must be presented at the time of election. Failing to timely traverse loses the right to petition under 37 CFR 1.144. 
If the traversal to the Restriction Requirement does not distinctly and specifically point out supposed errors in the requirement, the election shall be treated as an election without traverse. See, for example, M.P.E.P § 818.01(a).
Should Applicants traverse on the ground that the Species are not "distinct," Applicants must provide reasons in support thereof. Applicants must identify evidence now of record, or submit evidence, showing the Species to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by Applicants, if the Examiner finds one of the Species unpatentable over the prior art, the evidence or admission may be used in a 35 U.S.C. §103 rejection of the other Species. 
A reply arguing all claims are allowable, or the Restriction Requirement is in error, is non-responsive (and maybe considered intentionally non-responsive) UNLESS accompanied by an election. See, for example, M.P.E.P §§ 808.01(a) and 818.01(b). 
To comply with 37 CFR 1.48(b), Applicants must amend the inventorship if any claim is cancelled and the cancellation results in one or more of the then named inventors to cease being an inventor of at least one claim remaining in the application. Amending inventorship must be accompanied by a request under 37 CFR 1.48(b) and include the fee required under 37 CFR 1.17(i).
Upon the allowance of a generic claim, pending claim(s) that have been withdrawn from consideration as being directed to non-elected Species will be considered ONLY if the pending withdrawn claim(s):
1.	depend from the allowed generic claim, or
2.	otherwise require all the limitations of the allowed generic claim.
Claims withdrawn as directed to a non-elected Species, AND that are not commensurate in scope with an allowable claim directed to an elected Species, WILL NOT be rejoined. See M.P.E.P. § 821.04(b).
CONCLUSION
07.	A shortened statutory period for reply to this Office Action is set to expire TWO MONTHS from the mailing date of this Office Action. Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.

If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814